        Case 1:19-cv-06782-VEC Document 90 Filed 06/26/20 Page 1 of 1

                                                                     ,   I   ·;\<' \1          '       •            (
                                                                             ~-j -~ -"   !.,       \       •.   I   !

                                                                         . ,-;1 l ;
                                                                           I,._' .
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            ·001.
---------------------------------------------------------X
ERNESTA VILLEGAS,
                                   Plaintiff,
                                                                             19 CIVIL 6782 (VEC)
                   -against-
                                                                     RULE 68 JUDGMENT
LEX 1751 INC (D/B/A Al LAUNDROMAT),
FORTUNE ONE, INC. (D/B/A AAA
LAUNDROMAT), AAA LAUNDRY
SERVICES, INC. (D/B/A AAA LAUNDROMAT),
KLEENER KING GROUP INC. (D/B/A AAA
LAUNDROMAT), and IMRAN FAROOQ,
                        Defendants.
---------------------------------------------------------X
        Whereas pursuant Rule 68 of the Federal Rules of Civil Procedure, Defendants Lex 17 51

Inc., Fortune One, Inc., AAA Laundry Services, Inc., Kleener King Group Inc. and Imran Farooq

having offered to allow judgment to be taken against them in favor of and with respect to all

claims asserted by Plaintiff Ernesta Villegas in the above-referenced caption, in the gross amount

of Twenty Thousand Dollars ($20,000.00), which includes Plaintiff's reasonable attorneys' fees

and costs accrued; and Plaintiff's attorney having confirmed acceptance of Defendants offer of

judgment, it is,

        ORDERED, ADJUDGED, AND DECREED, That Plaintiff Ernesta Villegas

has judgment in the amount of $20,000.00 as against the Defendants Lex 1751 Inc., Fortune One,

Inc., AAA Laundry Services, Inc., Kleener King Group Inc. and lmran Farooq.

DATED: New York, New York
       June 26, 2020

                                                                   RUBY J. KRAJICK

                                                                             Clerk of Court
                                                             BY:
